DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 15, and 27 were amended. Claims 1-5, 8-12, 15-19, and 21-27 are pending.
The rejection under 35 USC 103 is maintained. See response to arguments. 

	Response to Arguments	
	Applicant’s arguments filed 06/07/2022 have been fully considered, but are not persuasive. 

	Applicant argues that Genc fails to teach “a second plurality of differential parameters from the first plurality of parameters”. In particular, on page 15, Applicant argues that “In contrast, Genc describes that those temporal training features 28 of Genc that are characterized in the final Office Action as the ‘second plurality of differential parameters’ of amended independent claim 1 are determined from the underlying signals”. Examiner respectfully disagrees. Applicant’s argument appears to be based on an assumption that the “first plurality of parameters” cannot include some of the original features/signals. This is not ruled out by the claim. The previous and current rejections made it explicit that the “first plurality of parameters” was being interpreted as including the measurement/signal data. 

	Applicant further argues that the prior art references do not teach “determining at least one of: variations of parameters from the variations of parameters of the first plurality of parameters with respect to time; variations of the parameters of the first plurality of parameters with respect to frequency; and variations of the parameters of the first plurality of parameters with respect to others of the parameters of the first plurality of parameters”. Examiner respectfully disagrees. Genc at [0021] teaches determining a slope of the best fit line of the temporal sequence, which is a computation of the variation over time. Genc at [0021] further teaches computing the covariance of the parameters, which is a measure of the variations of some of the parameters with respect to others of the parameters. See current rejection for further details.

	Note the “Little” reference (cited, but not relied upon) with respect to the variation with respect to frequency.

Claim Interpretation
	The claims variously recite “combinatorial parameters”. The broadest reasonable interpretation of a combinatorial parameter interpreted in view of the specification appears to encompass at least any parameter (i.e., feature, attribute, or variable) which may be put in the form of Equation (1) on page 20 of the as-filed specification. In particular, the exponent may be 0. As would be understood by a person of ordinary skill in the art, any non-zero value raised to the 0th power is 1. This means that, for example, any parameter Y_1 is, by itself, a combinatorial parameter since we may write Y_1 = Y_1^1 * Y_2^0 where Y_2 is any non-zero parameter. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 8-11, 15-18, and 21-27 are rejected under 35 U.S.C. § 103 as being unpatentable over “Genc” (US 2014/0323885 A1), in view of  “Batchinsky” (US 2015/0150514 A1), further in view of “Kusumura” (US 2017/0076211 A1), further in view of “Maldonado” (A Wrapper method for feature selection using Support Vector Machines), and further in view of “Friedman” (The Elements of Statistical Learning, Chapters 3 and 11).

	Claim 1
	Regarding claim 1, Genc teaches
	A system for training a [machine learning model], the system comprising: (Genc, Abstract describes generating a hypotension prediction classifier based on temporal training features. Figure 1 provides an overview of the system. Figure 5 provides an overview of the operation of the system.)
	…receive arterial pressure data of each subject of a population of subjects including positive subjects and negative subjects with respect to hypotension; (Genc, Figure 5, elements 501 and 502 show temporal training signals of the elected patients. This data is received by the system as described at [0038]. [0012] indicates that “elected-patient” includes patients who had and did not have AHE (acute hypertensive episode). [0013]: “As used herein, a term “hemodynamic parameter refers to a cardiac parameter, a vascular parameter, an arterial parameter and a blood pressure parameter.”)
	define data sets for use in training the [machine learning model]; (Genc, [0039] indicates that the data may be processed and used for training a classifier.)
	transform the arterial pressure data to a first plurality of parameters characterizing the arterial pressure data; (Genc, [0039]: “at step 506, a plurality of temporal training features corresponding to the hemodynamic parameters is determined. The temporal training features, for example, may be the temporal training features 28 referred to in FIG. 1.” The temporal training features 28 are described at [0021]: “The temporal training features 28, for example, may include covariance between two or more of the temporal training signals 20, 22 representative of the hemodynamic parameters of the elected-patients 20, 22. The temporal training features 28, for example, may further include a mean of temporal training signals, a median of temporal training signals,”. The original temporal training signals along with these extracted signals (i.e., mean, median, covariance) are taken to correspond to “a first plurality of parameters characterizing the arterial pressure data”. This corresponds to step 506 of Figure 5.)
	obtain a second plurality of differential parameters from on the first plurality of parameters by determining at least one of: variations of parameters of the first plurality of parameters with respect to time; (Genc, [0039]: “at step 506, a plurality of temporal training features corresponding to the hemodynamic parameters is determined. The temporal training features, for example, may be the temporal training features 28 referred to in FIG. 1.” The temporal training features 28 are described at [0021]: “a maximum decrement in the expanse of temporal training signals, a maximum increment in the expanse of temporal training signals, a maximum slope of a linear regression of temporal training signals, a minimum slope of a linear regression of temporal training signals, or combinations thereof.” This data is based at least on the original hemodynamic parameters, which are taken to be part of the first plurality of parameters. This corresponds to step 506 of Figure 5. The slope of a linear regression of a signal over time represents the variation of the signal with respect to time.) variations of the parameters of the first plurality of parameters with respect to frequency; and variations of the parameters of the first plurality of parameters with respect to others of the parameters of the first plurality of parameters ([0021] further indicates that the features may include covariance values between the signals, which represents the variation of one signal with respect to another.)
	 …train the [machine learning model]. (Figure 5, step 508, described at [0039], trains the model based on the features.)
	Genc does not appear to explicitly teach 
	A system for training a neural network, the system comprising: a hardware processor; a system memory; a neural network training software code stored in the system memory; wherein the hardware processor is configured to execute the neural network training software code to: 
	…define data sets for use in training the neural network; 
	… generate a third plurality of combinatorial parameters using the first plurality of parameters and the second plurality of differential parameters, at least one of the third plurality of combinatorial parameters including a power combination of a first parameter from the first plurality of parameters and a second parameter from the second plurality of differential parameters;
	… analyze the first plurality of parameters, the second plurality of differential parameters, and the third plurality of combinatorial parameters to identify a reduced set of plurality of parameters correlated with hypotension; 
	identify, from among the reduced set of plurality of parameters, a predictive set of parameters enabling prediction of hypotension for a living subject, wherein identifying the predictive set of parameters comprises: 
	identifying, using a regression model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a mean square error of the regression model; or 
	identifying, using a classification model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a misclassification rate of the classification model; and 
	train the neural network by computing neural network coefficients based upon the predictive set of parameters, 
	wherein computing the neural network coefficients comprises minimizing a cost function representing an error of an output of the neural network to a true value of the data sets for use in training the neural network.
	However, Batchinsky—directed to analogous art—teaches
	A system for training a neural network, the system comprising: (Abstract describes systems and methods for analyzing patient information to predict a state of a patient. [0038] indicates that the system may include a neural network. This network is trained as described at least at [0041]. Figures 6a-6c and 7 provide an overview of the system. These will be described more particularly below.)
	a hardware processor; a system memory; a neural network training software code stored in the system memory; wherein the hardware processor is configured to execute the neural network training software code to: ([0023-0030] indicates that the system may include a processor, and memory storing code which may be executed by the processor to perform the functions described in the specification.)
	…define data sets for use in training the neural network; ([0038], especially second half of paragraph, indicates that the training data for the neural network may include physiological signals (including blood pressure data as described at [0034]), along with an indicator as to whether or not the patient received an LSI (i.e., life-saving intervention). The LSIs are further described at [0052].)
	train the neural network by computing neural network coefficients ([0039] describes training a neural network, which includes determining weights (i.e., neural network coefficients) based on the parameters. The tables on page 5 show examples in which a subset of the parameters are used to train the network.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Genc to use a system to train a neural network to predict a health state as taught by Batchinsky and describe above because “In an experimental embodiment, trauma patient data for a plurality of different patients that included patient EKG signals for each patient was used to create a plurality of derived patient signals for each patient, and those derived patient signals were provided to an ANN to determine whether those derived patient signals could be used to identify which patients underwent lifesaving interventions (LSIs). In this experimental embodiment, it was found that the derived patient signals could be used to identify patients that received an LSI with a significant and clinically relevant degree of accuracy (in one experimental embodiment, the
accuracy was 90%)” (Batchinsky, [0038]). That is, the neural network system taught by Batchinsky performed with high accuracy on a related task, so a person of ordinary skill in the art would be motivated to incorporate the techniques taught therein to realize the advantage of increased accuracy. Moreover, it would have been obvious to use a computer including a processor, memory and instructions because this would allow the functions to be realized as described by Batchinsky at [0028].
	The combination of Genc and Batchinsky does not appear to explicitly teach 
	… generate a third plurality of combinatorial parameters using the first plurality of parameters and the second plurality of differential parameters, at least one of the third plurality of combinatorial parameters including a power combination of a first parameter from the first plurality of parameters and a second parameter from the second plurality of differential parameters;
	… analyze the first plurality of parameters, the second plurality of differential parameters, and the third plurality of combinatorial parameters to identify a reduced set of plurality of parameters correlated with hypotension; 
	identify, from among the reduced set of plurality of parameters, a predictive set of parameters enabling prediction of hypotension for a living subject, wherein identifying the predictive set of parameters comprises: 
	identifying, using a regression model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a mean square error of the regression model; or 
	identifying, using a classification model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a misclassification rate of the classification model; and
	train the neural network by computing neural network coefficients based upon the predictive set of parameters, 
	wherein computing the neural network coefficients comprises minimizing a cost function representing an error of an output of the neural network to a true value of the data sets for use in training the neural network.
	However, Kusumura—directed to analogous art—teaches
	… generate a third plurality of combinatorial parameters using the first plurality of parameters and the second plurality of differential parameters, at least one of the third plurality of combinatorial parameters including a power combination of a first parameter from the first plurality of parameters and a second parameter from the second plurality of differential parameters; (Abstract describes a device for generating/constructing features from given features. [0044] provides a product function as an example of a function used to construct new features. [0062-0063] describes applying a function such as multiplication to obtain a new feature. In the example described at [0062-0063], the function is applied to all of the features. In the combination with Genc, if the first plurality of parameters and the second plurality of parameters taught by Genc were input to the feature construction method taught by Kusumura, the result would be the generation of a third plurality of combinatorial parameters including the result of multiplying a parameter from the first plurality of parameters with a parameter from the second plurality of differential parameters.)
	… analyze the first plurality of parameters, the second plurality of differential parameters, and the third plurality of combinatorial parameters to identify a reduced set of plurality of parameters correlated with hypotension; ([0073-0074] describes determining correlations between the parameters (including derived parameters) and the target variable (hypotension in the combination with Genc) and selecting features which are highly relevant to the target variable (i.e., hypotension in the combination with Genc).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Genc and Batchinsky to use the parameter construction/selection taught by Kusumura and described above because it allows for good features to be provided quickly (see Kusumura, [0022]).
	The combination of Genc, Batchinsky and Kusumura does not appear to explicitly teach 
	identify, from among the reduced set of plurality of parameters, a predictive set of parameters enabling prediction of hypotension for a living subject, wherein identifying the predictive set of parameters comprises: 
	identifying, using a regression model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a mean square error of the regression model; or 
	identifying, using a classification model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a misclassification rate of the classification model; and
	train the neural network by computing neural network coefficients based upon the predictive set of parameters, 
	wherein computing the neural network coefficients comprises minimizing a cost function representing an error of an output of the neural network to a true value of the data sets for use in training the neural network.
	However, Maldonado—directed to analogous art—teaches 
	identify, from among the reduced set of plurality of parameters, a predictive set of parameters enabling prediction of hypotension for a living subject, wherein identifying the predictive set of parameters comprises: identifying, using a regression model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a mean square error of the regression model: or identifying, using a classification model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a misclassification rate of the classification model: and (Maldonado, Abstract and introduction describe performing feature selection in a machine learning context.  The particular algorithm for performing feature selection is described in detail in section 4. In particular, “Algorithm 1” on page 2212 shows pseudocode for the algorithm. The algorithm works by starting with a set of features (e.g., the features determined by Kusumura in the combination). The performance of the model when the model is trained based on removing one of the features is obtained. The feature whose removal results in the best performance is removed. This process is iterated until a final set of parameters/features is determined. The final set of parameters/features determined by the algorithm of Maldonado would correspond to the “predictive set of parameters enabling prediction of hypotension for a living subject” in the combination with Genc described above. The function E used in Algorithm 1 is described in equation (21) on page 2212. This computes the misclassification rate since the absolute value term is 0 if the predicted classes are the same and 1 if they are different.)
	train the [machine learning model] based upon the predictive set of parameters, (Maldonado, the model is trained based on the selected parameters as each iteration of the algorithm as shown in Algorithm1, step (3), substep (b). This is also described in “SVM Training” in the bottom third of page 2212.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Genc, Batchinsky and Kusumura to use the feature selection method taught by Maldonado and described above because, as described by Maldonado in the Conclusion: “[[The algorithm]] outperforms other filter and wrapper methods, based on its ability to adjust better to a data set because of the validation error measure, but avoiding overfitting doing a random split of the data set in each iteration. It presents an explicit stopping criterion, indicating clearly when removing further features begins to affect negatively the performance of the classifier.” 
	The combination of Genc, Batchinsky, Kusumura, and Maldonado does not appear to explicitly teach 
	wherein computing the neural network coefficients comprises minimizing a cost function representing an error of an output of the neural network to a true value of the data sets for use in training the neural networks.
However, Friedman—directed to analogous art—teaches
identifying, using a regression model, the predictive set of parameters as a subset of the reduced set of plurality of parameters that minimizes a mean square error of the regression model: (Section 3.2 provides an overview of linear regression models and Section 3.3 provides an overview of subset selection for features/parameters. Section 3.3.2 in particular describes using forward or backward-stepwise selection in the context of determining features using a linear regression model.  Section 3.2.2, in particular equation (3.20) indicates that the error function is mean squared error.)
… wherein computing the neural network coefficients comprises minimizing a cost function representing an error of an output of the neural network to a true value of the data sets for use in training the neural networks. (Friedman, section 11.4 describes fitting Neural networks. In particular, the weights (i.e., neural network coefficients) are computed by minimizing an error function R(theta) such as equations (11.9) (for regression) and (11.10) (for classification). This is minimized over the training data. Note that an error function including a regularization function as described in section 11.5.2 may also be used if overtraining is a concern. The function may be minimized using back-propagation or using one of the other minimization routines described at the ends off section 11.4, such as a second order technique, conjugate gradient, or variable metric method.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Genc, Batchinsky, Kusumura, and Maldonado to train the neural network using the method taught by Friedman because Batchinsky teaches training a neural network, but does not provide details of how this is to be accomplished, and Friedman presents a method to train a neural network by minimizing an error function using back-propagation, which can be easily derived and implemented (as described at the bottom of page 395 and the second paragraph of page 397) or using one of the other technique if faster convergence is desired (see last paragraph of page 397). Using the approach involving minimizing an error function allows for any of these techniques to be used depending on the priorities of the designer. Moreover, it would have been obvious to use forward or backward stepwise feature selection in the regression case as taught by Friedman because this may have lower computational cost and lower statistical variance as described by Friedman at the top of page 59.

	Claim 2
	Regarding claim 2, the rejection of claim 1 is incorporated herein. Genc and Batchinsky does not appear to explicitly teach 
	wherein each of the third plurality of combinatorial parameters comprises a power combination of a subset of the first plurality of parameters and the second plurality of differential parameters. 
	However, Kusumura—directed to analogous art—teaches 
	wherein each of the third plurality of combinatorial parameters comprises a power combination of a subset of the first plurality of parameters and the second plurality of differential parameters. (Abstract describes a device for generating/constructing features from given features. [0044] provides a product function as an example of a function used to construct new features. [0062-0063] describes applying a function such as multiplication to obtain a new feature. In the example described at [0062-0063], the function is applied to all of the features. In the combination with Genc, if the first plurality of parameters and the second plurality of parameters taught by Genc were input to the feature construction method taught by Kusumura, the result would be the generation of a third plurality of combinatorial parameters including the result of multiplying a parameter from the first plurality of parameters with a parameter from the second plurality of differential parameters. That is, the third plurality of parameters is taken to be exactly those parameters generated as a product of a parameter from the first plurality with a parameter from the second plurality.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 3
	Regarding claim 3,  the rejection of claim 2 is incorporated herein. Batchinsky does not appear to explicitly teach 
	wherein the power combination includes integer powers from among negative two, negative one, one, and two (-2, -1, 1, 2).
	However, Kusumura—directed to analogous art—teaches
	wherein the power combination includes integer powers from among negative two, negative one, one, and two (-2, -1, 1, 2). (Abstract describes a device for generating/constructing features from given features. [0044] provides a product function as an example of a function used to construct new features. [0062-0063] describes applying a function such as multiplication to obtain a new feature. In the example described at [0062-0063], the function is applied to all of the features. In the combination with Genc, if the first plurality of parameters and the second plurality of parameters taught by Genc were input to the feature construction method taught by Kusumura, the result would be the generation of a third plurality of combinatorial parameters including the result of multiplying a parameter from the first plurality of parameters with a parameter from the second plurality of differential parameters. When the parameters are simply multiplied, they are each raised to the 1st power.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 4
	Regarding claim 4, the rejection of claim 1 is incorporated herein. The combination of Genc and Batchinsky does not appear to explicitly teach 
	wherein each of the third plurality of combinatorial parameters is calculated using a total of three parameters, each of the three parameters selected from one or more of the first plurality of parameters and the second plurality of differential parameters.
	However, Kusumura—directed to analogous art—teaches 
	 wherein each of the third plurality of combinatorial parameters is calculated using a total of three parameters, each of the three parameters selected from one or more of the first plurality of parameters and the second plurality of differential parameters. (Kusumura, Abstract describes a device for generating/constructing features from given features. [0044] provides a product function as an example of a function used to construct new features. [0062-0063] describes applying a function such as multiplication to obtain a new feature. In the example described at [0062-0063], the function is applied to all of the features. In the combination with Genc, if the first plurality of parameters and the second plurality of parameters taught by Genc were input to the feature construction method taught by Kusumura, the result would be the generation of a third plurality of combinatorial parameters including the result of multiplying a parameter from the first plurality of parameters with a parameter from the second plurality of differential parameters. Figure 13 indicates that the feature construction may be performed at least twice. [0073-0074] indicates that original features alongside constructed features may be selected for inclusion as third features. [0077] indicates that the process may be iterated on the third features. When the selected function for constructing features is multiplication and the method is applied to the first and second pluralities of parameters taught by Genc/Batchinsky as described above, the parameters generated at the first feature construction step are products of two parameters. The parameters selected are original parameters and products of two parameters. These parameters proceed to the next step, where products of three parameters are generated. These products of three parameters are taken to be the third plurality of combinatorial parameters.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	
	Claims 8-11
	Claims 8-11 recite a method which is substantially similar to the functions performed by the system in claims 1-4, respectively, and are rejected with the same rationale, mutatis mutandis.

	Claims 15-18
	Claims 15-18 are substantially similar to claims 1-4, respectively, and are rejected with the same rationale in view of Batchinsky teaching an embodiment as a computer-readable medium storing instructions at [0032] 

	Claim 21
	Regarding claim 21, the rejection of claim 1 is incorporated herein. The combination of Genc, Batchinsky and Kusumura does not appear to explicitly teach, 
	wherein identifying the predictive set of parameters using the regression model comprises:  adding, on a parameter by parameter basis, each parameter from the reduced set of plurality of parameters to the regression model to identify the subset of the reduced set of plurality of parameters that minimizes the mean square error of the regression model; or 
	subtracting, on a parameter by parameter basis, each of the reduced set of plurality of parameters from the regression model to identify the subset of the reduced set of plurality of parameters that minimizes the mean square error of the regression model.
	However, Maldonado—directed to analogous art—teaches
	wherein identifying the predictive set of parameters using the regression model comprises:  … subtracting, on a parameter by parameter basis, each of the reduced set of plurality of parameters from the … model to identify the subset of the reduced set of plurality of parameters that minimizes the … error of the … model. (Abstract and introduction describe performing feature selection in a machine learning context.  The particular algorithm for performing feature selection is described in detail in section 4. In particular, “Algorithm 1” on page 2212 shows pseudocode for the algorithm. The algorithm works by starting with the full set of features. The performance of the model when the model is trained based on removing one of the features is obtained. The feature whose removal results in the best performance is removed. This process is iterated until a final set of parameters/features is determined. The final set of parameters/features determined by the algorithm of Maldonado would correspond to the “predictive set of parameters”. Since the algorithm is iterative, it operates after the “reduced set” of features described above is determined. The function E used in Algorithm 1 is described in equation (21) on page 2212. This computes the misclassification rate since the absolute value term is 0 if the predicted classes are the same and 1 if they are different.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Genc, Batchinsky, Kusumura and Maldonado does not appear to explicitly teach performing feature selection using a regression model and mean-squared-error.
	However, Friedman teaches
	wherein identifying the predictive set of parameters using the regression model comprises:  adding, on a parameter by parameter basis, each parameter from the reduced set of plurality of parameters to the regression model to identify the subset of the reduced set of plurality of parameters that minimizes the mean square error of the regression model; or (Section 3.2 provides an overview of linear regression models and Section 3.3 provides an overview of subset selection for features/parameters. Section 3.3.2 in particular describes using forward or backward-stepwise selection in the context of determining features using a linear regression model.  Section 3.2.2, in particular equation (3.20) indicates that the error function is mean squared error. Adding a feature corresponds to forward stepwise feature selection.)
	subtracting, on a parameter by parameter basis, each of the reduced set of plurality of parameters from the regression model to identify the subset of the reduced set of plurality of parameters that minimizes the mean square error of the regression model. (Section 3.2 provides an overview of linear regression models and Section 3.3 provides an overview of subset selection for features/parameters. Section 3.3.2 in particular describes using forward or backward-stepwise selection in the context of determining features using a linear regression model.  Section 3.2.2, in particular equation (3.20) indicates that the error function is mean squared error. Subtracting a feature corresponds to backward stepwise feature selection.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 22
	Regarding claim 22, the rejection of claim 1 is incorporated herein. The combination of Genc, Batchinsky and Kusumura does not appear to explicitly teach
	wherein identifying the predictive set of parameters using the classification model comprises: adding, on a parameter by parameter basis, each parameter from the reduced set of plurality of parameters to the classification model to identify the subset of the reduced set of plurality of parameters that minimizes the misclassification rate of the classification model; or 
subtracting, on a parameter by parameter basis, each of the reduced set of plurality of parameters from the classification model to identify the subset of the reduced set of plurality of parameters that minimizes the misclassification rate of the classification model.
	However, Maldonado—directed to analogous art—teaches
	wherein identifying the predictive set of parameters using the classification model comprises: adding, on a parameter by parameter basis, each parameter from the reduced set of plurality of parameters to the classification model to identify the subset of the reduced set of plurality of parameters that minimizes the misclassification rate of the classification model; or 
subtracting, on a parameter by parameter basis, each of the reduced set of plurality of parameters from the classification model to identify the subset of the reduced set of plurality of parameters that minimizes the misclassification rate of the classification model. (Abstract and introduction describe performing feature selection in a machine learning context.  The particular algorithm for performing feature selection is described in detail in section 4. In particular, “Algorithm 1” on page 2212 shows pseudocode for the algorithm. The algorithm works by starting with the full set of features. The performance of the model when the model is trained based on removing one of the features is obtained. The feature whose removal results in the best performance is removed. This process is iterated until a final set of parameters/features is determined. The final set of parameters/features determined by the algorithm of Maldonado would correspond to the “predictive set of parameters”. Since the algorithm is iterative, it operates after the “reduced set” of features described above is determined. The function E used in Algorithm 1 is described in equation (21) on page 2212. This computes the misclassification rate since the absolute value term is 0 if the predicted classes are the same and 1 if they are different. )
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	Friedman also teaches forward selection, although in the context of a regression model, as described above regarding claim 21. It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claims 23-26
	Claims 23 and 25 are substantially similar to claim 21; and claims 24 and 26 are substantially similar to claim 22. These claims are rejected with the same rationale in view of the rejections of claims 8 and 15.

	Claim 27
	Regarding claim 27, Genc teaches
	parameters correlated with hypotension of a living subject; (Genc, Figure 5, elements 501 and 502 show temporal training signals of the elected patients. This data is received by the system as described at [0038]. [0012] indicates that “elected-patient” includes patients who had and did not have AHE (acute hypertensive episode). [0013]: “As used herein, a term “hemodynamic parameter refers to a cardiac parameter, a vascular parameter, an arterial parameter and a blood pressure parameter.”)
	…predicting, using [a machine learning model], hypotension for the living subject. (Figure 5, step 508, described at [0039], trains the model based on the features. Figure 5, step 510 and [0038] describe using the classifier to make a hypotension prediction for a patient. [0011]: “As will be described in detail hereinafter, systems and methods that predict potential acute hypotensive episodes in patients are presented.”)
	Genc does not appear to explicitly teach 
	predicting, using the trained neural network
	However, Batchinsky—directed to analogous art—teaches 
	parameters correlated with hypotension of a living subject;([0038] indicates that the LSIs may be life-saving interventions. This implies that the patients are living subjects.)
	… predicting, using the trained neural network (Figures 6a and 6b, steps 610 and 610a, described at [0051] indicate that the neural network may be used to generate an LSI recommendation.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The remainder of claim 27 is substantially similar to claim 8 and is rejected with the same rationale, mutatis mutandis.

	Claims 5, 12 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over “Genc” (US 2014/0323885 A1), in view of  “Batchinsky” (US 2015/0150514 A1), further in view of “Kusumura” (US 2017/0076211 A1), further in view of “Maldonado” (A Wrapper method for feature selection using Support Vector Machines), further in view of “Friedman” (The Elements of Statistical Learning, Chapters 3 and 11), and further in view of “Vairavan” (US 2018/0322951 A1).

	Claim 5
	Regarding claim 5, the rejection of claim 1 is incorporated herein. The combination of Genc, Batchinsky, Kusumura, Maldonado and Friedman does not appear to explicitly teach
	 wherein the reduced set of plurality of parameters correlated with hypotension are identified through a receiver operating characteristic (ROC) analysis of the first plurality of parameters, the second plurality of differential parameters, and the third plurality of combinatorial parameters.
	However, Vairavan—in the same field of endeavor—teaches
	wherein the reduced set of plurality of parameters correlated with hypotension are identified through a receiver operating characteristic (ROC) analysis of the first plurality of parameters, the second plurality of differential parameters, and the third plurality of combinatorial parameters. (As described in Vairavan ¶ 20, ROC (Receiver Operating Characteristic) curve is commonly used to characterize the `quality` of a predictor, such as illustrated in FIG. 3, ¶ 31, ROC curve and an area under the ROC curve (AUC) that characterizes the diagnostic model's ability to correctly predict a health state). In the combination with Genc, the target of the classification is hypotension. The method of determining a reduced set of parameters requires some measure of goodness of the model and ROC is such a measure. In the combination, the parameter selection process taught by Maldonado would be modified to measure model quality using ROC.)
	It would have been obvious to a person of skill in the art at the time of filing to modify the combination described above to use ROC analysis when identifying the predictive set of parameters to provide an accurate tracking of health state risk (such as ARDS risk described in Vairavan) modeled only on the patient's physiological response and observable reactions, and to provide a positive prediction as soon as possible before the onset of the health state (Vairavan ¶ 20).

	Claim 12
	Claim 12 is substantially similar to claim 5 and is rejected with the same rationale in view of the rejection of claim 8. 

	Claim 19
	Regarding claim 19, the rejection of claims 4, 5, and 18 is incorporated herein. Claim 19 is substantially similar to claims 4 and 5 and is rejected with the same rationale in view of the rejection of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Little (US 2019/0307337 A1) – Abstract describes predicting blood pressure related values. One of the values used is PPG spectral slope 506, described at [0160]. This would read on variations of the parameters of the first plurality of parameters with respect to frequency.
Yamashita (US 2018/0182492 A1) – Abstract describes a method for diagnosis. [0066] indicates that this may be based on a ratio between variation in blood pressure values. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121